Smith, J.
(dissenting). We have said several times that depraved indifference to human life is a very unusual state of mind (see People v Lewie, 17 NY3d 348, 359 [2011]; People v Suarez, 6 NY3d 202, 212 [2005]; People v Payne, 3 NY3d 266, 270 [2004]). But experience shows that juries, especially in cases with inflammatory facts, will often find depraved indifference where the evidence does not support it, and as a result we have reversed many convictions in recent years because the proof of this mens rea was insufficient (see People v Barboni, 21 NY3d 393, 408 n [2013, Smith, J., concurring] [collecting cases]).
Cases in which intoxicated drivers kill innocent people are among the most inflammatory, and thus among the most likely to generate depraved indifference murder convictions where a conviction of a lesser (but still serious) crime is all that is warranted. These three cases, to my mind, exemplify that problem. The majority says “intoxicated driving cases that present circumstances evincing a depraved indifference to human life are likely to be few and far between” (majority op at 267)—yet today it affirms all three of these convictions. In doing so, it departs from the rigor we have previously shown and makes it more difficult to attain our long-sought goal of reserving convictions of this crime for the very few cases that warrant them.
I find the evidence in all three cases insufficient to support murder convictions. My reasoning differs as between the Heidgen and McPherson cases on the one hand, and Taylor on the other.
I
Heidgen and McPherson are very similar cases. (In McPherson, a preservation problem complicates the analysis, but I agree with the majority that, for the reasons it explains; McPherson ultimately turns, as does Heidgen, on whether the evidence of depraved indifference was sufficient.) In both cases, a man became extremely drunk, drove for miles the wrong way on a divided highway, and caused a fatal accident. The simplest and likeliest inference from the evidence is that both men were so drunk that they did not know what they were doing. Why, after all, would anyone do such a dangerous thing on purpose?
Of course, Heidgen’s and McPherson’s drunkenness does not excuse what they did. They were unforgivably reckless in get*282ting on the highway at all in the condition they were in, and the consequences of their recklessness were horrible. They were unquestionably guilty of manslaughter in the second degree, a class C felony punishable by up to 15 years in prison (Penal Law §§ 125.15 [1]; 70.00 [2] [c]), and under today’s statutes they would also be guilty of aggravated vehicular homicide, a class B felony punishable by up to 25 years (Penal Law §§ 125.14 [1], [4]; 70.00 [2] [b]). But it is clear, and the majority implicitly recognizes, that unless these two defendants knew they were driving the wrong way they were not guilty of depraved indifference murder. In the absence of such knowledge, their conduct does not show “depraved indifference to human life” (Penal Law § 125.25 [2]), which we have defined to mean “an utter disregard for the value of human life—a willingness to act . . . because one simply doesn’t care whether grievous harm results or not” (majority op at 274, quoting People v Feingold, 7 NY3d 288, 296 [2006]; see People v Valencia, 14 NY3d 927 [2010]).
The majority decides that the jury could have found that Heidgen and McPherson “knew they were driving on the wrong side of the parkway and proceeded regardless” (majority op at 279). I agree that, if that happened, these defendants could be found guilty of depraved indifference murder; and perhaps it did happen—but I do not see how a rational jury could find beyond a reasonable doubt that it did. Anyone who knowingly drives the wrong way on a divided highway must either have chosen a bizarre way of committing suicide or else be prey to some grandiose illusion that all the other cars will get out of his way. These records contain no more than hints that either Heidgen or McPherson was in such an extraordinary state of mind.
As to Heidgen, there is some evidence that he had been feeling depressed, but there is also much uncontroverted evidence that he seemed cheerful on the evening in question. He told police after the accident that he had been in “self-destruct mode”; but in the same conversation he forcefully denied that he was trying to harm himself (“No, not under any circumstances”). Drunk driving is itself self-destructive behavior, and I see no basis for inferring that Heidgen’s reference to his own self-destructiveness meant anything more than this.
The majority relies more heavily on the testimony of two witnesses that, the majority says, would justify a finding that Heidgen engaged “in what amounts to a high speed game of chicken” (majority op at 277). One of the witnesses said that, when the *283witness’s own car “drifted a little to the left .... it appeared as if [Heidgen’s] car was drifting with me.” Another, a passenger in the limousine that Heidgen crashed into, testified that Heidgen’s car “moved . . . toward us ... . seemed to follow us.” This could mean that Heidgen was deliberately aiming his car at the others, but I do not see how a reasonable juror could infer, with the confidence necessary to support a criminal conviction, that that is what he was doing. It is an extremely unusual thing to do.
As to McPherson, the evidence of a depraved state of mind is even thinner. It is a fair inference from the record that, before he started to drive, McPherson was angry at his girlfriend and fired several gunshots (not, so far as the record shows, at anyone or anything in particular). This simply does not prove that McPherson was either suicidal or on a near-insane pursuit of thrills—as he would have to be to drive knowingly the wrong way. It is much more likely that, in his drunken rage, he did not focus on his surroundings after he started driving.
As to both Heidgen and McPherson, the majority suggests that the very fact that they did drive the wrong way for miles, ignoring many signs and other events that should have alerted them, supports an inference that they knew what they were doing. To me, it supports more strongly the inference that—as blood tests proved—they were very drunk. Ignoring warnings that would alert a sober person is what drunk people do. I do not doubt that, as the majority says, a drunk person is not biologically incapable of perceiving and reacting to his surroundings, but anyone who has ever met one knows that they often fail to do so.
I find the Heidgen and McPherson cases to be indistinguishable from People v Valencia (14 NY3d 927 [2010]), another case involving a drunken wrong-way driver. The majority distinguishes Valencia on the ground that there was, in that case, a finding of fact that defendant was oblivious to the risks he was running (majority op at 275). But our memorandum in Valencia does not rely on, or even mention, that finding; it says the evidence was “insufficient” to support a finding of depraved indifference. If it was insufficient there, it is insufficient here.
There is, of course, one conspicuous difference between these two cases and Valencia: Valencia did not kill anyone. The conviction we reversed in Valencia was for depraved indifference assault. In these cases, three people died, one of them a young *284child. Heidgen and McPherson are at fault for these deaths, and deserve severe punishment. But they are not—or at least, were not proved to be—murderers. They did not kill their victims intentionally, and—drawing all reasonable inferences in favor of the People—there is no more than a possibility that they did so with depraved indifference to human life. Their convictions should be reduced to manslaughter in the second degree.
II
I would also reduce Taylor’s conviction, but hers is a different sort of case.
While we can only guess what was in Heidgen’s and McPherson’s minds when they committed their crimes, there is considerable evidence of what Taylor was thinking. While recording a song in tribute to her long-deceased father, she took Ecstasy and drank beer to help her feel “closer to her father” and “concentrate more.” Then, after becoming annoyed with a friend, she left the recording session, taking her nephew with her to “get like the evil off’ the child. She took the boy to her mother’s house, where she removed first his clothes and then her own. After an argument with her mother, she left the house, still naked, trying “to get away from everything, all the problems, all the hate, all the greed.” She got into a car, wanting to drive it “as fast as the car would take her, as fast as she could.” She believed that “God wanted her to drive naked.” As she was driving she observed that “things were coming at her fast.” She eventually hit and killed a pedestrian: She later remembered “him being there and then being gone.” After she hit another car and hers turned over, she was found with her eyes shut, saying “money, power, respect”—a chant she resumed after leaving the car, while jumping up and down. Then she got into a police car and tried unsuccessfully to drive it away.
On this record, a reasonable juror could infer beyond a reasonable doubt that Taylor chose to drive at a very high speed, that she knew that she might hit someone, and that she was unmoved by that risk. If she were not so obviously mentally impaired, it might be reasonable to conclude from these facts that she was depravedly indifferent to human life. But in my view, those words simply cannot be applied to someone so unhinged.
I do not suggest that Taylor was legally insane (though I am somewhat surprised she did not raise an insanity defense), or *285that she had an extreme emotional disturbance as that term is used in the Penal Law (§ 125.25 [1] [a]; such a disturbance reduces what would otherwise be intentional murder to manslaughter, but is not mentioned in the depraved indifference murder statute). Still, it is hardly debatable that, even by comparison with other intoxicated drivers, Taylor was in a highly abnormal condition. Depraved indifference—the willingness to risk harm because one simply does not care—is a more clear-sighted and cold-blooded state of mind than the one this record shows. I would therefore reduce Taylor’s conviction, as well as Heidgen’s and McPherson’s, to second degree manslaughter.